Citation Nr: 1419441	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased initial evaluation for hepatitis C, currently evaluated as 10 percent prior to July 22, 2008, 20 percent from July 22, 2008, to June, 30, 2009, and 10 percent from July 1, 2009 to June 3, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from February 1972 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was brought before the Board in May 2012, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Following the May 2012 remand, the Veteran's hepatitis C was assigned a 100 percent schedular evaluation, effective June 4, 2012.  See November 2012 Decision Review Officer Decision.  As this is the maximum benefit allowable, the November 2012 decision fully satisfies the Veteran's appeal as of June 4, 2012.  See AB v. Brown, 6 Vet. App. 35.  The current decision therefore will address only the period before June 4, 2012.


FINDINGS OF FACT

1. Prior to July 22, 2008, the Veteran's hepatitis C was manifested by no more than fatigue and intermittent symptoms of nausea, vomiting and abdominal pain without dietary restrictions, continuous medication or incapacitating episodes totaling at least two weeks in a 12-month period.

2. Between July 22, 2008, and June 30, 2009, the Veteran's hepatitis C was manifested by fatigue and intermittent symptoms of nausea, vomiting and abdominal pain requiring continuous medication without weight loss and hepatomegaly or incapacitating episodes totaling at least four weeks in a 12-month period.

3. From July 1, 2009 to June 3, 2012, the Veteran's hepatitis C was manifested by no more than fatigue and intermittent symptoms of nausea, vomiting and abdominal pain without dietary restrictions, continuous medication or incapacitating episodes totaling at least two weeks in a 12-month period.


CONCLUSION OF LAW

The criteria for an increased initial evaluation for hepatitis C have not met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations to address his service-connected disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These VA examinations are adequate for the purposes of evaluating the Veteran's hepatitis C, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded by the Board in May 2012.  Specifically, the Board instructed that all outstanding VA treatment records be obtained and that the Veteran be provided an additional VA examination to address the current severity of his service-connected hepatitis C.  VA treatment records have been obtained and associated with the virtual claims file, and the Veteran was provided the requested examination in June 2012, which the Board has found to be adequate.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts symptoms associated with his service-connected hepatitis C warrant initial evaluations greater than those assigned by the RO.  Currently, the Veteran's disability is evaluated as 10 percent disabling prior to July 22, 2008, 20 percent disabling from July 22, 2008, to June 30, 2009, and 10 percent disabling from July 1, 2009, to June 3, 2012; as noted, he was awarded a 100 percent rating effective from June 4, 2012.   

Hepatitis C (or non-A, non-B Hepatitis), with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection, is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).  

A 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).

A 20 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

Daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period warrants a 40 percent rating.  Id.

A 60 percent evaluation is warranted with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

Finally, a 100 percent evaluation is warranted with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain).  Id.

For purposes of evaluating conditions under Diagnostic Code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354, Note 2.
Having reviewed the evidence of record, the Board has determined that an initial evaluation greater than that previously assigned for hepatitis C is not warranted at any point during the appeal period.  

Private treatment records demonstrate fluctuating symptomatology related his hepatitis C.  For instance, records note the Veteran was treated for nausea and vomiting in October 2005, prior to the appeal period.  By August 2006, the Veteran was noted to be feeling pretty well with a good appetite. He specifically denied nausea, vomiting and abdominal discomfort.  However, in November 2006, the Veteran again sought treatment for nausea, vomiting and abdominal discomfort.  He also reported feeling generally tired and feverish, but did not have a fever.  He was treated with fluids, and felt significantly better the next morning with no pain, chills or nausea.  

VA treatment records reflect that the Veteran reported intermittent abdominal pain, dizziness, myalgia and nausea, and losing approximately 40 pounds over the prior three years.  See January 2007 gastroenterology outpatient consult.  In October 2007, he reported "several episodes" of nausea and vomiting.  He began treatment with medication on July 22, 2008, which continued to July 2009.  In August 2008, he reported that the pills made him nauseated and he was tired and not sleeping.  By January 2009, he reported continued fatigue with occasional nausea.  Following cessation of medication, the Veteran's hepatitis C viral load was negative in both September and December 2009.  By December 2011, the Veteran reported that he was bicycling for exercise and looking to buy equipment to allow him to exercise at home during the winter.

The Veteran has been provided a number of VA examinations throughout the appeal period.  An October 2006 VA examination report notes the Veteran reported intermittent symptoms of abdominal pain, nausea, dizziness, fevers, chills and myalgias with two prior hospitalizations for three days at a time.  A November 2008 VA examination report notes intermittent symptomatology with remissions and good response to treatment.  He reported severe fatigue, malaise, nausea and muscle pain, moderate anorexia, vomiting, diarrhea and depression, and mild headaches.  The VA examiner noted these symptoms were not from the hepatitis C itself, but rather were side effects of the medication.  Finally, a June 2012 VA examination report notes the Veteran reported near constant and debilitating fatigue, intermittent nausea and right upper quadrant pain.  The June 2012 VA examination served as the basis for the award of a 100 percent evaluation, effective June 4, 2012.

In light of the evidence discussed above, the Board finds that an increased evaluation is not warranted at any point during the appeal period.  During the period July 22, 2008, to June 30, 2009, the Veteran was receiving medication to treat his hepatitis C, side effects of which included daily fatigue, nausea, vomiting and muscle aches.  There were no findings of minor weight loss or hepatomegaly during this period, or incapacitating episodes totaling at least four weeks in a 12-month period, symptoms contemplated by a 40 percent evaluation.  See 38 C.F.R. § 4.115, Diagnostic Code 7354.  Further, both prior to and subsequent to this period, while the Veteran did report symptoms of fatigue, nausea, vomiting and abdominal pain, such symptoms were intermittent and did not require dietary restrictions or continuous medication, nor did they result in incapacitating episodes with a duration of at least two weeks in a 12-month period.  Thus, an evaluation greater than 10 percent is not warranted during these stages of the Veteran's appeal.  Id.

The Board acknowledges the Veteran's contentions that his service-connected hepatitis C warrants an initial evaluation greater than those assigned.  In this regard, the Board notes the Veteran reported symptoms of daily debilitating fatigue, nausea and abdominal pain.  However, while the Veteran is competent to report such symptomatology, these assertions of daily, debilitating symptoms are not reflected by the medical evidence of record.  In this regard, as discussed above, the Veteran consistently reported to his medical care providers intermittent symptomatology during the stages of the appeal that he was not on continuous medication.  Further, as reflected by the June 2012 VA examination report, even though he reported debilitating fatigue and an inability to engage in physical activity, he also reported bicycling daily for approximately five miles to maintain his weight.  Therefore, the Board finds the Veteran's subjective reports of debilitating symptomatology related to hepatitis C throughout the appeal period are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining the credibility of a veteran, the Board may consider internal consistency, facial plausibility, and consistency with other evidence of record).  Therefore, the Board affords the Veteran's subjective reports less probative value in determining the appropriate disability evaluation for his service-connected hepatitis C.

There is no competent evidence to indicate the Veteran suffered from symptomatology which would warrant an increased initial evaluation at any point during the appeal period.  Accordingly, the Board concludes that the preponderance of the evidence is against an increased initial evaluation for hepatitis C, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Final Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  While the Veteran reported that his daily fatigue resulted in marked interference with his employment, as discussed above, the Board has found these statements are of less probative weight than the contemporaneous objective evidence of record.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board observes the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), is not applicable in the instant case.  While entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims, the Board observes entitlement to TDIU has been denied during the course of the instant appeal.  See December 2008 rating decision.  The Veteran's previously denied claim for TDIU was predicated on the same factual basis as the current claim for an increased evaluation, as hepatitis C is the Veteran's only service-connected disability.  The Veteran did not appeal this negative determination and since then the evidence on file (to include the Veteran's statements) does not raise a new claim for TDIU on a different factual basis.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.


ORDER

An initial evaluation greater than 10 percent prior to July 22, 2008, 20 percent from July 22, 2008, to June 30, 2009, and 10 percent from July 1, 2009 to June 3, 2012, is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


